                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ENNOVA RESEARCH SRL,                               Case No. 16-cv-05114-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                   9             v.                                         DENYING IN PART MOTION FOR
                                                                                            SANCTIONS
                                  10     BEEBELL INC.,
                                                                                            Re: Dkt. No. 69
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ennova Research SRL filed the instant case against Defendant Beebell Inc.,

                                  14   alleging breach of contract. (First Amended Compl., Dkt. No. 45.) Pending before the Court is

                                  15   Plaintiff's motion for sanctions and contempt. (Plf.'s Mot. for Sanctions, Dkt. No. 69.) In light of

                                  16   Defendant's failure to obtain counsel, the Court previously deemed it appropriate to rule on

                                  17   Plaintiff's motion. (Dkt. No. 85.) For the reasons stated below, the Court GRANTS IN PART and

                                  18   DENIES IN PART Plaintiff's motion for sanctions.

                                  19                                          I.    BACKGROUND
                                  20          On September 14, 2017, the parties jointly submitted a proposed order for entry of

                                  21   judgment, which required that Defendant pay Plaintiff a total amount of $87,202.24. (Dkt. No.

                                  22   57.) The Court entered judgment on September 14, 2017. (Dkt. No. 59.)

                                  23          On February 13, 2018, Plaintiff moved for a judgment debtor exam based on Defendant's

                                  24   failure to satisfy the judgment. (Dkt. No. 63.) On March 1, 2018, the Court granted Plaintiff's

                                  25   motion for a judgment debtor exam as modified. (Dkt. No. 64.) On March 15, 2018, Plaintiff

                                  26   conducted the judgment debtor exam; Defendant, however, failed to produce all of the paperwork

                                  27   required, and the judgment debtor exam was continued. (Dkt. No. 65; June 20 Masserat Decl. ¶ 8,

                                  28   Dkt. No. 69-1.) The parties stipulated to continuing the judgment debtor exam to June 7, 2018.
                                   1   (Dkt. No. 67.)

                                   2          On June 7, 2018, the parties held the continued judgment debtor exam. (Dkt. No. 68.)

                                   3   Defendant, however, again failed to bring any of the documents he had been ordered to produce,

                                   4   including bank statements, financial statements, or tax returns. (June 20 Masserat Decl. ¶ 11.)

                                   5   The Court observed that Defendant's actions were a waste of the time of both the Court and

                                   6   Plaintiff's counsel, as well as a disregard of the Court's orders. The Court also noted its skepticism

                                   7   that Defendant intended to comply with the Court's orders.

                                   8          On June 20, 2018, Plaintiff filed the instant motion for sanctions and contempt, seeking

                                   9   $11,412.50 in monetary sanctions against both Defendant and Defendant's counsel. (Plf.'s Mot.

                                  10   for Sanctions at 4.) On July 5, 2018, Defendant filed an opposition, raising only procedural

                                  11   objections to the motion. (Def.'s Opp'n at 2-3, Dkt. No. 71.) Defendant also asked for a

                                  12   continuance on the hearing, in light of the Defendant's counsel's intent to withdraw. (Id. at 3-4.)
Northern District of California
 United States District Court




                                  13   On August 3, 2018, Defendant's counsel filed his motion to withdraw as attorney of record. (Dkt.

                                  14   No. 74.) That same day, Plaintiff filed its late reply. (Plf.'s Reply, Dkt. No. 75.)

                                  15          On August 7, 2018, the Court continued the hearing on Plaintiff's motion for sanctions.

                                  16   (Dkt. No. 76.) The Court also struck Plaintiff's reply in support of the motion for sanctions as late.

                                  17   (Id. at 1-2 n.1.) On August 29, 2018, the Court granted Defendant's counsel's motion to withdraw,

                                  18   and gave Defendant 45 days to find new counsel. (Dkt. No. 78 at 2-3.) The Court also noted that

                                  19   it was not inclined to award any sanctions against Defendant's counsel. (Id. at 4 n.1.) On

                                  20   September 5, 2018, Plaintiff withdrew the motion for sanctions as against Defendant's counsel.

                                  21   (Dkt. No. 80.)

                                  22          On October 15, 2018, Plaintiff filed a status report, stating that Defendant had not secured

                                  23   substitute counsel. (Dkt. No. 81 at 2.) No notice of appearance on Defendant's behalf was filed,

                                  24   and on October 30, 2018, the Court determined that it was appropriate to rule on Plaintiff's motion

                                  25   for sanctions. (Dkt. No. 85 at 1.) The Court found, however, that Plaintiff's counsel failed to

                                  26   substantiate his request for attorney's fees, and ordered Plaintiff to provide supplemental briefing

                                  27   regarding the amount. (Id.) The Court warned that failure to provide sufficient documentation

                                  28   could result in the Court reducing the amount requested. (Id. at 2.) On November 1, 2018,
                                                                                          2
                                   1   Plaintiff's counsel filed a supplemental brief and declaration, which now sought $10,798.18 in

                                   2   sanctions. (Plf.'s Supp. Brief, Dkt. No. 86; November 1 Masserat Decl., Dkt. No. 86-1.)

                                   3                                       II.      LEGAL STANDARD
                                   4          Federal Rule of Civil Procedure 69(a)(2) permits a judgment creditor to obtain discovery

                                   5   from a judgment debtor in aid of the judgment or execution. "Federal Rule of Civil Procedure 37

                                   6   provides for sanctions available for failure to make disclosures or cooperate in discovery."

                                   7   Gordon v. Cty. of Alameda, No. CV-06-2997-SBA, 2007 WL 1750207, at *2 (N.D. Cal. June 15,

                                   8   2007). Specifically, Rule 37(b)(2)(A) states that if a party "fails to obey an order to provide or

                                   9   permit discovery . . . the court where the action is pending may issue further just orders," including

                                  10   "treating as contempt of court the failure to obey any order except an order to submit to a physical

                                  11   or mental examination." Rule 37(b)(2)(B) also states that "[i]nstead of or in addition to the orders

                                  12   above, the court must order the disobedient party, the attorney advising that party, or both to pay
Northern District of California
 United States District Court




                                  13   the reasonable expenses, including the attorney's fees, caused by the failure, unless the failure was

                                  14   substantially justified or other circumstances make an award of expenses unjust."

                                  15          Additionally, "[c]ourts are invested with inherent powers that are governed not by rule or

                                  16   statute but by the control necessarily vested in courts to manage their own affairs so as to achieve

                                  17   the orderly and expeditious disposition of cases." Unigard Sec. Ins. Co. v. Lakewood Eng'g &

                                  18   Mfg. Corp., 982 F.2d 363, 368 (9th Cir. 1992) (internal quotation omitted). Those inherent

                                  19   powers include "the broad discretion to make discovery and evidentiary rulings conducive to the

                                  20   conduct of a fair and orderly trial." Id. (internal quotation and modification omitted).

                                  21                                             III.   DISCUSSION
                                  22          The Court finds that sanctions are appropriate in this case. Defendant has repeatedly failed

                                  23   to comply with the Court's discovery order regarding the documents Defendant is to provide at the

                                  24   judgment debtor exam, causing additional costs to Plaintiff and additional burden to the Court.

                                  25   While Defendant is currently unrepresented, other courts have issued monetary sanctions for

                                  26   failure to comply with discovery orders. See Blasi v. United Debt Servs., LLC, Case No. 2:14-cv-

                                  27   83, 2017 WL 2255525, at *2 (S.D. Ohio May 23, 2017) (awarding attorney's fees and costs against

                                  28   an unrepresented corporation as a sanction for failure to provide discovery).
                                                                                          3
                                   1             Defendant raises a number of procedural objections, but does not challenge the motion on

                                   2   its merits. None of Defendant's procedural objections, however, warrant denying Plaintiff's

                                   3   motion, particularly when none are substantive or prejudicial to Defendant's rights. For example,

                                   4   Defendant complains that Plaintiff's motion fails to comply with Civil Local Rule 7-2(b) because

                                   5   the first paragraph does not include the date and time of the hearing, and the second paragraph

                                   6   does not include a concise statement of what relief Plaintiff seeks. (Def.'s Opp'n at 2.) There can

                                   7   be no dispute, however, that the motion clearly states what relief is sought, and that a hearing date

                                   8   and time is stated on the first page; Defendant is not affected by these failures. Likewise, the

                                   9   failure to provide a proposed order has no effect on Defendant's ability to defend against the

                                  10   motion. Finally, as to Civil Local Rule 7-8(d), which states that motions for sanctions may not be

                                  11   served and filed more than 14 days after entry of judgment by the district court unless otherwise

                                  12   ordered by the court, the Court finds this case to be unique in that the discovery orders and failure
Northern District of California
 United States District Court




                                  13   to comply occurred after the entry of judgment, as they concern the enforcement of the judgment.

                                  14   In this specific circumstance, the Court concludes that Plaintiff's failure to comply with Civil

                                  15   Local Rule 7-8(d) excusable.1

                                  16             The Court therefore concludes that sanctions are warranted. Per Federal Rule of Civil

                                  17   Procedure 37, the Court holds Defendant in contempt for failing to obey its discovery orders

                                  18   regarding the judgment debtor exam. The Court also awards reasonable attorney's fees and costs.

                                  19   Having reviewed the declaration of Plaintiff's counsel, however, the Court does not find Plaintiff

                                  20   is entitled to $10,798.18, as requested.

                                  21             First, Plaintiff seeks $9,647.50 in attorney's fees, or 22.70 hours billed at an hourly rate of

                                  22   $425. (November 1 Masserat Decl. ¶¶ 5, 11.) The Court finds that the $425 hourly rate is

                                  23   reasonable, given counsel's fifteen years of experience in civil litigation. The Court, however,

                                  24   finds that counsel's block-billing of fifteen hours for travel time and attendance at the debtor exam

                                  25   to be improper. Courts in this district have criticized block-billing when those entries were not

                                  26   sufficiently detailed to determine the reasonableness of the time spent on each task. See Banas v.

                                  27

                                  28   1
                                           If Plaintiff had requested permission to file the motion, the Court would have granted it.
                                                                                             4
                                   1   Volcano Corp., 47 F. Supp. 3d 957, 966 (N.D. Cal. 2014). Here, for example, counsel's flight

                                   2   arrived at 9:45 a.m., and the judgment debtor exam occurred at 1:30 p.m. The judgment debtor

                                   3   exam and court hearing ended at around 3:00 p.m., and counsel's flight departed at 6:55 p.m.

                                   4   There is no information in the block-billing of fifteen hours to suggest that the time between

                                   5   counsel's flight arrival and the start of the judgment debtor exam was spent on this case.

                                   6   Therefore, the Court will reduce 2.75 hours from this period. Similarly, there is no information

                                   7   that the time between the end of the judgment debtor exam/court hearing and counsel's flight

                                   8   departure was spent on the case. The Court will reduce 1.25 hours from this period. Thus, the

                                   9   Court will award eleven hours for this period, rather than the fifteen hours requested.

                                  10           Additionally, the Court will permit recovery of the 4.5 hours spent drafting the motion for

                                  11   sanctions. The Court will not allow any recovery for review of Defendant's opposition or drafting

                                  12   of the reply brief because the reply brief was stricken after Plaintiff's counsel failed to timely file
Northern District of California
 United States District Court




                                  13   the reply. In total, the Court will award 15.5 hours at a $425 hourly rate, or $6,587.50 in attorney's

                                  14   fees.

                                  15           Second, as to costs, the Court finds the $234.40 for airfare and $717.28 for the court

                                  16   reporter to be reasonable, as both costs are supported by receipts. (See November 1 Masserat

                                  17   Decl., Exh. 1.) Plaintiff's counsel fails to provide any receipts for his transportation or meals. The

                                  18   Court warned Plaintiff's counsel that failure to provide sufficient documentation could result in the

                                  19   Court reducing the amount sought; here, Plaintiff has provided no documentation for

                                  20   transportation or meals. Therefore, the Court will only allow costs of $951.68.

                                  21           Accordingly, the Court will sanction Defendant in the amount of $7,539.18.

                                  22   ///

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                                                                           5
                                   1                                        IV.    CONCLUSION

                                   2          For the reasons stated above, the Court GRANTS IN PART AND DENIES IN PART

                                   3   Plaintiff's motion for sanctions. The Court holds Defendant in contempt for failing to obey the

                                   4   Court's discovery orders as to the judgment debtor exam, and orders Defendant to pay Plaintiff

                                   5   $7539.18 in reasonable expenses.

                                   6          IT IS SO ORDERED.

                                   7   Dated: January 22, 2019
                                                                                           __________________________________
                                   8                                                       KANDIS A. WESTMORE
                                   9                                                       United States Magistrate Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       6
